 



EXHIBIT 10.14
FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as
of October 5, 2006, by and among the lender listed on the signature pages hereof
as Lender (the “Lender”), DYNAMEX INC., a Delaware corporation (the “Borrower”),
DYNAMEX OPERATIONS EAST, INC., a Delaware corporation, DYNAMEX OPERATIONS WEST,
INC., a Delaware corporation, DYNAMEX CANADA HOLDINGS, INC., a Delaware
corporation, DYNAMEX PROVINCIAL COURIERS, INC., a Delaware corporation, DYNAMEX
FRANCHISE HOLDINGS, INC., a Delaware corporation, DYNAMEX DOMESTIC FRANCHISING,
INC., a Delaware corporation, DYNAMEX FLEET SERVICES, INC., a Delaware
corporation, BANK OF AMERICA, N.A., in its capacity as a lender (the “Lender”),
and BANK OF AMERICA, N.A., as administrative agent for itself and the Lender (in
such capacity, the “Administrative Agent”).
BACKGROUND
The Borrower, the other Loan Parties (as defined in the Credit Agreement defined
below), the Lender and the Administrative Agent are parties to that certain
Credit Agreement, dated as of March 2, 2004, as amended by that certain First
Amendment to Credit Agreement, dated as of April 22, 2005, that certain Second
Amendment to Credit Agreement, dated as of November 10, 2005, that certain Third
Amendment to Credit Agreement, dated as of December 23, 2005, and that certain
Fourth Amendment to Credit Agreement, dated as of July 21, 2006 (said Credit
Agreement, as amended, the “Credit Agreement”; the terms defined in the Credit
Agreement and not otherwise defined herein shall be used herein as defined in
the Credit Agreement).
The Borrower has requested a waiver and an amendment to the Credit Agreement.
The Borrower, the Lender and the Administrative Agent hereby agree to such
request, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
WAIVER. The Lender hereby waives the Event of Default under the Credit Agreement
which occurred as a result of the issuance of Letter of Credit No. 3084187 in
the amount of $898,228.00, thereby causing the aggregate among Letters of Credit
to exceed $5,500,000. AMENDMENT. The dollar amount “$5,500,000” which is set
forth on the fourth line of Section 2.13(a) of the Credit Agreement is hereby
amended to be “$7,500,000”. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF
DEFAULT. By its execution and delivery hereof, the Borrower represents and
warrants that, as of the date hereof, after giving effect to the waiver provided
for in Section 1 of this Fifth Amendment:
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as made
on and as of such date;
no event has occurred and is continuing which constitutes a Default or an Event
of Default;
(i) the Borrower has full power and authority to execute and deliver this Fifth
Amendment, (ii) this Fifth Amendment has been duly executed and delivered by the
Borrower, and (iii) this Fifth Amendment and the Credit Agreement, as amended
hereby, constitute the legal, valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable debtor relief laws and by general principles of
equity

E - 2



--------------------------------------------------------------------------------



 



(regardless of whether enforcement is sought in a proceeding in equity or at
law) and except as rights to indemnity may be limited by federal or state
securities laws;
neither the execution, delivery and performance of this Fifth Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any Law or conflict with any
organizational documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its property is subject; and
no authorization, approval, consent, or other action by, notice to, or filing
with, any governmental authority or other Person (including the Board of
Directors of the Borrower) not previously obtained is required for the
execution, delivery or performance by the Borrower of this Fifth Amendment.
CONDITIONS OF EFFECTIVENESS. This Fifth Amendment shall be effective as of
October 5, 2006, upon satisfaction of the following conditions:
the representations and warranties set forth in Section 3 of this Fifth
Amendment shall be true and correct;
the Administrative Agent shall have received counterparts of this Fifth
Amendment executed by the Lender;
the Administrative Agent shall have received counterparts of this Fifth
Amendment executed by the Borrower and acknowledged by each other Loan Party;
and
the Administrative Agent shall have received in form and substance satisfactory
to the Administrative Agent, such other documents, certificates and instruments
as the Lenders shall require.
LOAN PARTY’S ACKNOWLEDGMENT. By signing below, each Loan Party (i) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this Fifth Amendment, (ii) acknowledges and agrees that its obligations in
respect of the Loan Documents to which it is a party are not released,
diminished, waived, modified, impaired or affected in any manner by this Fifth
Amendment, or any of the provisions contemplated herein, (iii) ratifies and
confirms its obligations under the Loan Documents to which it is a party, and
(iv) acknowledges and agrees that it has no claim or offsets against, or
defenses or counterclaims to, its obligations under the Loan Documents to which
it is a party.
RELEASE. IN CONSIDERATION OF THE LENDER’S EXECUTION OF THIS FIFTH AMENDMENT,
EACH OF THE LOAN PARTIES, IN EACH CASE ON BEHALF OF ITSELF AND EACH OF THEIR
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), DOES VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH LENDER, EACH EXITING LENDER AND
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH, A “RELEASED PARTY”) FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ARISING ON OR BEFORE THE DATE THIS FIFTH AMENDMENT IS EXECUTED, WHICH
BORROWER OR ANY LOAN PARTY MAY NOW HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “OBLIGATIONS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS FIFTH
AMENDMENT.
REFERENCE TO THE CREDIT AGREEMENT.

E - 3



--------------------------------------------------------------------------------



 



Upon and during the effectiveness of this Fifth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected by this Fifth
Amendment.
Except as expressly set forth herein, this Fifth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
COSTS AND EXPENSES. The Borrower shall be obligated to pay the costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Fifth Amendment and the other
instruments and documents to be delivered hereunder. EXECUTION IN COUNTERPARTS.
This Fifth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same instrument. For purposes of
this Fifth Amendment, a counterpart hereof (or signature page thereto) signed
and transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document. GOVERNING LAW; BINDING EFFECT.
This Fifth Amendment shall be governed by and construed in accordance with the
laws of the State of Texas (without giving effect to conflict of laws) and the
United States of America, and shall be binding upon the Borrower and each Lender
and their respective successors and assigns.
HEADINGS. Section headings in this Fifth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fifth
Amendment for any other purpose. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS
AMENDED BY THIS FIFTH AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

E - 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment
as of the date first above written.

                  DYNAMEX INC.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                DYNAMEX OPERATIONS EAST, INC.     DYNAMEX OPERATIONS WEST, INC.
    DYNAMEX CANADA HOLDINGS, INC.     DYNAMEX PROVINCIAL COURIERS, INC.    
DYNAMEX FRANCHISE HOLDINGS, INC.     DYNAMEX DOMESTIC FRANCHISING, INC.    
DYNAMEX FLEET SERVICES, INC.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                ADMINISTRATIVE AGENT:
 
                BANK OF AMERICA, N.A.,
as Administrative Agent
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                LENDER:
 
                BANK OF AMERICA, N.A.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

E - 5